Citation Nr: 0709635	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-39 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).


FINDING OF FACT

The evidence of record reflects that the veteran's post-
traumatic stress disorder (PTSD) is manifested by total 
social and occupational impairment, with such symptoms as 
extreme social isolation, obsessive-compulsive behaviors, 
blunted affect, constant anxiety, hypervigilance, severe 
exaggerated startle reflex, and a morbid preoccupation with 
death and dying.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent disabling for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, new regulations pertinent to VA's duties to 
notify and to assist were signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2006).  Without deciding whether these notice and 
development requirements have been satisfied in the present 
case, it is the Board's conclusion that these regulations do 
not preclude the Board from adjudicating the veteran's claim, 
because the maximum evaluation for the issue on appeal is 
being granted.  As such, this decision poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently evaluated as 70 percent 
disabling under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  This rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  Id.  The maximum schedular 
evaluation, of 100 percent disabling, is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place, and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The weight of the evidence of record supports a 100 percent 
disabling evaluation for PTSD.  Some of the symptoms 
identified in the criteria for the maximum disabling 
evaluation are not present in this case; however, the focus 
in psychiatric disorder claims is the impact the disorder has 
on a claimant's ability to function socially and 
occupationally, and not all symptoms listed in the rating 
criteria need be present for a certain evaluation to be 
assigned.  See 38 C.F.R. § 4.21 (2006).  In this case, it is 
clear that the veteran's social and occupational impairment 
is extreme.  Initially, the Board notes that the veteran is 
currently in receipt of a total rating for compensation 
purposes based on unemployability, and on VA examination in 
May 2003, the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 40, indicating major impairment in 
his social and occupational functioning.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  
Additionally, the veteran has been admitted to an inpatient 
PTSD program three times between 2001 and 2003, with minimal 
long-term success in reducing his symptomatology.

The veteran's social functioning is significantly impacted by 
extreme social isolation and constant anxiety.  The May 2003 
VA examiner noted that the veteran was hypervigilant, with an 
exaggerated startle response.  An August 2006 outpatient 
psychiatric treatment record noted that the veteran's self-
isolation, obsessive habits, and extremely introspective 
manner made it difficult for him to maintain proper 
boundaries; for these reasons he was forced to leave the VA 
PTSD group therapy program.  

The veteran's private counselor, who has treated him since 
1993, echoed these observations.  In a May 2006 letter, the 
private counselor noted that the veteran was estranged from 
most people in his family, and experienced extreme discomfort 
being in large groups of people.  When he was able to be 
around others, even a small conflict or incident would cause 
the veteran to go into a protracted obsessive reactive 
agitated state for days, during which time he would 
experience both homicidal and suicidal ideations.  The 
private counselor also described the veteran as living in a 
constant state of fear, with grossly inappropriate feelings 
of hopelessness, grief, and guilt, and a morbid preoccupation 
with death and dying; he constantly carried a gun for self-
protection, and after a precipitating event, would stay 
inside his house for days at a time.

Similarly, the veteran's occupational functioning has shown a 
marked decline.  Both the May 2003 VA examiner, and a VA 
psychiatrist in August 2006, noted that the veteran was 
forced to take an early retirement due to his anxiety.  
Further, the veteran's private counselor noted in May 2006 
that the veteran's occupational impairment had deteriorated, 
especially over the last 3 years he was employed.  Severe 
depression and anxiety led to conflicts with coworkers, and 
ultimately the veteran was unable to concentrate or complete 
his job responsibilities.  He was demoted to performing more 
inconsequential tasks and eventually resigned in 2001.    

The Board notes that the claims file also contains the 
veteran's VA treatment records from October 2003 to November 
2005, reflecting psychiatric treatment sessions between the 
veteran and Dr. A. A.  Review of these records shows that the 
findings are wholly inconsistent with the remainder of the 
claims file.  Dr. A. A. repeatedly assigns the veteran a GAF 
score of 70, which reflects only mild psychiatric symptoms.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV at 
46-7.  Similarly, each treatment record offers only one or 
two sentences regarding the content of the veteran's 
outpatient psychiatric session, and rarely contains a 
clinical assessment.  It is clear to the Board that these 
records reflect neither an in-depth understanding of the 
veteran's daily life, nor an accurate picture of his 
symptomatology.  Records dated immediately prior to and 
following these records, by both VA and private 
practitioners, show a markedly different measurement of the 
severity of the veteran's PTSD.  It is unlikely that the 
veteran would experience such severe symptomatology as noted 
in the May 2003 VA examination report, have those symptoms 
abate for eighteen months, and then have them return, as 
noted in the 2006 private assessment and VA examination 
report.  The Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence; it may appropriately favor the opinion of one 
competent medical authority over another.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

Ultimately, the record reflects that the veteran's PTSD 
symptomatology is so severe as to cause total social and 
occupational impairment.  Accordingly, a 100 percent 
disabling evaluation for PTSD is warranted.


ORDER

An evaluation of 100 percent disabling for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


